DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 8/11/2021, in which claim(s) 1-16 is/are presented for further examination.
Claim(s) 1-3 and 9-11 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 and 9 has/have been accepted.  The rejection(s) of the claim(s) under 35 U.S.C. 112(b) has/have been withdrawn.  Consequently, the rejection(s) of claim(s) 2-8 and 10-16, which depend(s) on claim(s) 1 and 9 has/have also been withdrawn.
Applicant’s amendment(s) to claim(s) 1 and 9 has/have been accepted.  Support was found in at least [0045]-[0050] of the specification.
Applicant’s amendment(s) to claim(s) 2, 3, 10 and 11 has/have been accepted.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to insure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, filed on 8/11/2021, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejections of claim(s) 1-16 under 35 U.S.C. 103, see the top of page 11 to page 14 of applicant’s remarks, filed on 8/11/2021, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Drawings
The drawings were received on 8/11/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djugash, US 2014/0279733 A1 (hereinafter “Djugash”) in view of Funabashi, US 2017/0199880 A1 (hereinafter “Funabashi”) in further view of Sahu et al., US 2016/0112394 A1 (hereinafter “Sahu”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 9
Djugash discloses a method of providing social interaction by an interactive device, the method comprising:
obtaining identification information associated with a user (Djugash, [0027], see sensors identifying a user, where in order to identify the user the user and associated information of the user must be stored in order to be compared to for a match, where the stored information is the profile information; Djugash, [0054], see system matching conversation/speech to detected person, where in order to match the user the user and associated information of the user must be stored in order to be compared to for a match, where the stored information is the profile information; Djugash, [0055], see system looking up prior relevant information regarding a person, which means the information was stored, and storing data related to a person in the database, where the stored information is the profile information; and Djugash, Fig. 3, see step 322 “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”);
detecting one or more devices using at least one sensor of the interactive device (Djugash, [0056], see continuously analyzing data gathered by the sensors in real time; and Djugash, [0062], see detecting first and/or second detected data regarding the object [i.e., device], where the first and/or second detected data can only be detected when in range);



generating a relationship profile related to the user with the one or more members based on the identified relationship (Djugash, [0072] and [0073], see detecting a friend having close/intimate relations with the user [i.e., relationship profile of close/intimate relations] and adjusting the degree and type of information the user would be comfortable with sharing); and
interacting with the user or the one or more members by performing one or more actions by analyzing the relationship profile (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result).
On the other hand, Funabashi discloses on-boarding the interactive device to a network of the user by accessing the detected one or more devices using the identification information as an authentication key (Funabashi, [0577]-[0583], see terminal [i.e., “interactive device”] transmits user information for identifying the user of the terminal (such as a user ID or a password) [i.e., “authentication key”] to the server);
in response to determining that the on-boarding is complete, generating a user profile based on information obtained from the detected one or more devices (Funabashi, [0577]-[0583], see terminal [i.e., “interactive device”] transmits user information for identifying the user of the terminal (such as a user ID or a password) [i.e., “authentication key”] to the server and the communication unit of the server 13 receives the user information from the terminal, and starts receiving the location information also from the terminal.  Further, the vegetation distribution display control unit of the server registers the user information received by the communication unit in the storage, where the received user information is stored is being interpreted as the “generated user profile”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Funabashi’s teachings to Djugash’s method.  A skilled artisan would have been motivated to do so in order to collect various kinds of information, acquire for utilizing the collected various kinds of information and providing users with the information, see Funabashi, [0081].  In addition, both/all of the references (Djugash and Funabashi) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as personalizing user experience.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Sahu discloses identifying a relationship between the user and one or more members related to the user based on the user profile (Sahu, Claim 1, see receive the context information from the user interface, identify a first entity category from the plurality of entity categories based on the context information, identify a first category relationship from the plurality of category relationships based on the first entity category, the first category relationship indicating that the first entity category and a second entity category are related, 
With respect to claim 9, Djugash discloses an interactive device for providing social interaction, the interactive device comprising:
a memory (Djugash, [0022], see memory);
at least one sensor (Djugash, [0022], see sensors); and
a processor (Djugash, [0022], see processor) coupled to the memory and the at least one sensor (Djugash, Fig. 1).

Claims 2 and 10
wherein interacting with the user or the one or more members further comprises:
detecting a presence of one of the user and the one or more members based on at least one of capturing audio, capturing video, viewing a human, or receiving a physical contact (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result);
analyzing at least one of the captured audio, the captured video, the viewed human or the received physical contact based on the relationship profile (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result); and
performing one or more actions in response to the analysis (Djugash, [0072]-[0075], see analyzing the conversation between the health professional and the user and outputting certain data as a result).

Claims 3 and 11
With respect to claims 3 and 11, the combination of Djugash, Funabashi and Sahu discloses further comprising:
moving around an environment (Djugash, [0062]-[0068], see flight and ground maneuvering);
receiving identification information of the one or more members in response to encountering the one or more members (Djugash, [0055] and [0056], see detecting facial features and speech to identify an individual; and Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual); and
obtaining profiles of the one or more members from the one or more devices of the one or more members (Djugash, [0055] and [0056], see detecting facial features and speech to identify an individual; and Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual),
wherein the interactive device and the one or more devices are in the environment (Djugash, [0062]-[0068], see flight and ground maneuvering).

Claims 4, 5, 12 and 13
With respect to claims 4, 5, 12 and 13, the combination of Djugash, Funabashi and Sahu discloses further comprising:
updating the user profile and one or more profiles of members by analyzing the at least one of the captured audio, the captured video, the viewed human or the received physical contact based on the relationship profile (Djugash, [0072]-[0075], see updating information using speech recognition); and
interacting with the user and the one or more members based on the updated user profile and the updated one or more profiles of members (Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual).

Claims 6 and 14
With respect to claims 6 and 14, the combination of Djugash, Funabashi and Sahu discloses wherein interacting with the user or the one or more members further comprises:
obtaining one or more images of an environment (Djugash, [0069], see image capturing);
generating a map of the environment based on the obtained images (Djugash, [0067], see determining position);
receiving one or more commands from one of the user and the one or more members (Djugash, [0049], see requesting or attempting to convey information and posing follow-up questions or inquiries using the communication unit);
identifying the one or more devices configured to be controlled in the environment (Djugash, [0072]-[0075]); and
controlling the identified one or more devices based on the one or more commands, wherein the interactive device and the one or more devices are in the environment (Djugash, [0065]-[0067], see controlling the robotic device/platform).

Claims 7 and 15
With respect to claims 7 and 15, the combination of Djugash, Funabashi and Sahu discloses further comprising:
classifying an environment into one or more zones based on one or more images of the environment (Djugash, [0027]; Djugash, [0054]; Djugash, [0055]; and Djugash, Fig. 3, see step 322 and “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”);
identifying one or more activities of the user and the one or more members in the one or more zones (Djugash, [0050]-[0055], see detecting the individual’s actions); and
classifying the one or more zones based on the identified one or more activities of the user and the one or more members (Djugash, [0050]-[0055], see detected dynamic regions).

Claims 8 and 16
With respect to claims 8 and 16, the combination of Djugash, Funabashi and Sahu discloses further comprising:
generating one or more new profiles of members for one or more new members detected in an environment by interacting with the one or more new members (Djugash, [0072] and [0073], see updating information using speech recognition);
updating the relationship profile using the one or more new profiles of members (Djugash, [0027]; Djugash, [0054]; Djugash, [0055]; and Djugash, Fig. 3, see step 322 and “Match conversation events to person, placement/environment, living beings and etc.” and step 326 “Store relevant information about location/persons/object”); and
interacting with the one or more new members by performing one or more actions based on the relationship profile (Djugash, [0072]-[0075], see displaying diagnosis, treatment or consultation of individual).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Ariizumi et al. for operation estimation method;
– BAIC for providing a multi-user transaction platform accessible using a mobile device;
– Brown et al. for data clustering;
– Feldman for validation of an online profile;
– Gray et al. for communication flow modification; and


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner: Hubert Cheung


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152